TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 12, 2014



                                      NO. 03-14-00172-CV


                      Doria Rollmann and Edwin Rollmann, Appellants

                                                 v.

                                     Educap, Inc., Appellee




         APPEAL FROM 33RD DISTRICT COURT OF BURNET COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
      DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on December 18, 2013. Appellants

have filed a motion to dismiss the appeal, and having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion and dismisses the

appeal. The appellants shall pay all costs relating to this appeal, both in this Court and the court

below.